In a matrimonial action, the plaintiff wife appeals from so much of an order of the Supreme Court, Westchester County (Palella, J.), dated December 31, 1984, as denied that branch of her motion which was for a preliminary injunction enjoining the defendant husband from selling or transferring his interest in a business and building.
Order affirmed, insofar as appealed from, with costs.
We agree with Special Term that under the facts at bar plaintiff has failed to establish a sufficient basis to warrant the issuance of a preliminary injunction. Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.